DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. The applicant’s arguments are not persuasive because the scope claimed is not supported by the disclosure and Kanellakis teaches what was actually disclosed.  As shown in the revised mapping Kanellakis teaches the same concept disclosed regarding the computing capacity of the mobile component.  Therefore there is nothing patentably distinct about the aspect of the invention that the applicant is attempting to claim.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims, 1, 8, and 9 feature the following limitation:
use the computing capacity of the first mobile component (3) only to perform tasks of a hiqher computinq capacity than those performed by the stationary base.

The following is where the applicant discloses 
[0016] According to one aspect of the invention, the mobile components are motor vehicles or mobile user devices. Real-time applications in a traffic environment require a very prompt response. By way of example, hazards recognized by a vehicle should be propagated to other traffic participants as quickly as possible. Future applications that require a high computing capacity, on the one hand, but also need to be calculated as locally as possible, since a minimum time delay is required, on the other hand, are additionally being contemplated. Computing capacities for such tasks are kept available for this reason in modern mobile radio stations. Since increasingly large computing capacities are being kept available both in motor vehicles and in mobile devices and often remain at least partly unused, it makes sense also to use the computing capacities available in motor vehicles or mobile devices for such applications. 

[0017] According to one aspect of the invention, the computing capacity of the first mobile component is used to validate a certificate or to construct a surroundings model in the base. These are typical tasks that require a high computing capacity but need to be calculated as locally as possible with regard to a minimum time delay. The solution according to the invention is therefore ideally suited to such tasks.


The applicant did not disclose the concept of using the computing capacity of the first mobile component only to perform tasks of higher computing capacity than those of the base station.  Instead, the applicant disclosed that it is preferable to perform such tasks locally at mobile components.  The originally filed disclosure does not limit the computing capacity of the mobile component to performing only higher computing capacity tasks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Number 10,616,751 to Kanellakis et al.
As to claim 1, Kanellakis teaches a method for operating a cloud computing system with at least one stationary base and mobile components (col. 2, lines 42-53), the method comprising: detecting that a first mobile component is located in a spatial proximity of the stationary base (col. 10, lines 52-56); incorporating a first mobile component into the cloud computing system (col. 10, lines 56-61); allocating computing capacity of the first mobile component for the cloud computing system (col. 10, lines 62-67); and using the computing capacity of the first mobile component only to perform tasks of a higher capacity than those performed by the stationary base station (col. 2, lines 7-26, just as disclosed by the applicant the mobile edge devices execute tasks locally and then use additional nodes when necessary).
As to claim 2, see col. 6, lines 34-50 of Kanellakis.
As to claims 3 and 4, see col. 5, lines 56-63 of Kanellakis.
As t claim 5, see col. 10, lines 23-34 of Kanellakis.
As to claim 6, see Figure 3 of Kanellakis.
As to claims 8 and 9, see mapping of claim 1 and Figure 4 of Kanellakis for medium and device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/               Primary Examiner, Art Unit 2442